NUMBER 13-09-00097-CR 


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

ROBERT KERWIN,								Appellant,

v.


THE STATE OF TEXAS,						         Appellee.
                                                                                                                       
  On appeal from the 105th District Court 
of Kleberg County, Texas.
 

MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Benavides 
Memorandum Opinion by Justice Rodriguez


	Appellant, Robert Kerwin, appeals from an order modifying his community
supervision to require his attendance at a Substance Abuse Felony Punishment Facility
(SAFPF).  We dismiss for want of jurisdiction.

I.  Background
	The State filed a motion to revoke appellant's community supervision and to
adjudicate guilt.  Appellant pleaded "true" to all counts except 5, 6, and 10.  After accepting
appellant's pleas of "true" and "not true," the trial court heard evidence from the State and
appellant and listened to arguments and recommendations of counsel.  The State withdrew
counts 5, 6, and 10, and the trial court found the remaining allegations true.  However,
rather than adjudicating guilt, the trial court continued appellant on community supervision,
and as an additional term and condition of appellant's community supervision, ordered
appellant to attend a SAFPF.  Appellant perfected his appeal from this order, and his
counsel filed an Anders brief with this Court.  See Anders v. California, 386 U.S. 738, 744
(1967).
II.  Appellate Jurisdiction
	This is a direct appeal from an order modifying the conditions of appellant's
supervision.  There is no legislative authority, however, for entertaining such an appeal. 
See Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006); Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977); Lovill v. State, 287 S.W.3d 65, 74 (Tex. App.-Corpus
Christi 2008, pet. granted) (dismissing Lovill's direct appeal from the trial court's order
modifying her probation for want of jurisdiction and reversing and remanding the same order
denying her petition for writ of habeas corpus for which the court of criminal appeals has
granted petition).  Therefore, we have no jurisdiction over appellant's direct appeal from the
trial court's order modifying the conditions of his community supervision.  See Davis, 195
S.W.3d at 710; Basaldua, 558 S.W.2d at 5; Lovill, 287 S.W.3d at 74.

III.  Conclusion
	We dismiss this appeal for want of jurisdiction. (1)  Because we have no jurisdiction to
consider the appeal, counsel's motion to withdraw that was previously carried with the case
is also dismissed for want of jurisdiction.

 				NELDA V. RODRIGUEZ
 Justice

Do not publish.				
Tex. R. App. P. 47.2(b).

Delivered and filed the 10th
day of December, 2009.
1. Appellant has characterized this proceeding as a direct appeal.  He did not file an application for writ
of habeas corpus with the trial court seeking relief from the modified community supervision order.  See Tex.
Code Crim. Proc. Ann. art. 11.072 (Vernon 2005) (establishing procedures in a writ of habeas corpus in a
felony or misdemeanor case where the applicant seeks relief from an order ordering community supervision);
see also Lovill v. State, 287 S.W.3d 65, 74 (Tex. App.-Corpus Christi 2008, pet. granted).  Furthermore,
appellant does not request, in the alternative, that this Court construe the trial court proceeding from which
he appeals as a habeas corpus proceeding, and based on the record and briefing before us, we choose not
to do so.  See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).